Exhibit 10.02

RELEASE AGREEMENT

I understand and agree completely to the terms set forth in the LeapFrog
Enterprises, Inc. Executive Management Severance and Change in Control Benefit
Plan (the “Plan”).

I understand that this Release, together with the Plan, constitutes the
complete, final and exclusive embodiment of the entire agreement between
LeapFrog Enterprises, Inc. (the “Company”) and me with regard to the subject
matter hereof. I am not relying on any promise or representation by the Company
that is not expressly stated therein. Certain capitalized terms used in this
Release are defined in the Plan.

I hereby confirm my obligations under my Employee Proprietary Information and
Inventions Agreement, including without limitation the provisions regarding
return of Company property upon my departure from the Company.

I understand that the Company has agreed to provide to me, in addition to the
benefits under the Plan and contingent upon my compliance with the requirements
of the Plan, including execution hereof: (1) an amendment to the terms of my
Company stock option agreement that extends the term for exercisability of such
stock options that are vested as of my separation date from the Company from
three months to twelve months; and (2) payment of any bonus I would be eligible
to receive under the Company’s 2009 Bonus Plan if I were still employed by the
Company on the Company’s regular 2009 bonus payment date.

I hereby represent that I have been paid all compensation owed and for all hours
worked, have received all the leave and leave benefits and protections for which
I am eligible, pursuant to the Family and Medical Leave Act or otherwise, and
have not suffered any on-the-job injury for which I have not already filed a
claim.

In exchange for the consideration to be provided to me hereunder and under the
Plan that I am not otherwise entitled to receive, I hereby generally and
completely release the Company, its predecessors, successors, parent and
subsidiary entities, and each of their current and former directors, officers,
employees, shareholders, partners, agents, attorneys, insurers, affiliates, and
assigns from any and all claims, liabilities and obligations, both known and
unknown, that arise out of or are in any way related to events, acts, conduct,
or omissions occurring prior to my signing this Release. This general release
includes, but is not limited to: (a) all claims arising out of or in any way
related to my employment with the Company or the termination of that employment;
(b) all claims related to my compensation or benefits from the Company,
including salary, bonuses, commissions, vacation pay, expense reimbursements,
severance pay, fringe benefits, stock, stock options, or any other ownership
interests in the Company; (c) all claims for breach of contract, wrongful
termination, and breach of the implied covenant of good faith and fair dealing;
(d) all tort claims, including claims for fraud, defamation, emotional distress,
and discharge in violation of public policy; and (e) all federal, state, and
local statutory claims, including claims for discrimination, harassment,
retaliation, attorneys’ fees, or other claims arising under the federal Civil
Rights Act of 1964 (as amended), the federal Americans with Disabilities Act of
1990, and the federal Age Discrimination in Employment Act of 1967 (as amended)
(“ADEA”). Nothing in this Release shall prevent me from challenging this Release
by filing, cooperating with, or

 

1



--------------------------------------------------------------------------------

participating in any proceeding before the Equal Employment Opportunity
Commission, the Department of Labor, or any local fair employment practices
agency, except that I hereby acknowledge and agree that I shall not recover any
monetary benefits in connection with any challenge to my Release.

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA (“ADEA Waiver”). I also acknowledge that the
consideration given for the ADEA Waiver is in addition to anything of value to
which I was already entitled. I further acknowledge that I have been advised by
this writing, as required by the ADEA, that: (a) my ADEA Waiver does not apply
to any rights or claims that arise after the date I sign this Release; (b) I
should consult with an attorney prior to signing this Release; (c) I have
forty-five (45) days to consider this Release (although I may choose to
voluntarily sign it sooner); (d) I have seven (7) days following the date I sign
this Release to revoke the ADEA Waiver; and (e) the ADEA Waiver (and this
Release) will not be effective until the date upon which the revocation period
has expired unexercised, which will be the eighth day after I sign this Release.

I have received with this Release a written disclosure of all of the information
required by the ADEA, including without limitation a detailed list of the job
titles and ages of all employees who were terminated in this group termination
and the ages of all employees of the Company in the same job classification or
organizational unit who were not terminated, along with information on the
eligibility factors used to select employees for the group termination and any
time limits applicable to this group termination program.

I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.” I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims
hereunder.

I further agree not to disparage the Company, its affiliated, related, parent
and subsidiary corporations, and its and their present and former directors,
officers, employees, attorneys and agents in any manner likely to be harmful to
them or their business, business reputation or personal reputation, provided
that I may respond accurately and fully to any question, inquiry or request for
information when required by legal process.

I acknowledge that the terms of this Release Agreement and the severance
benefits I receive under the Plan are confidential information and I agree to
hold such information in strictest confidence and will not publicize or disclose
such information in any manner whatsoever; provided, however, that: (a) I may
disclose such information to my immediate family; (b) I may disclose such
information in confidence to my attorneys, accountants, auditors, tax preparers,
and financial advisors; and (c) I may disclose such information insofar as such
disclosure may be necessary to enforce the terms of the Plan or as otherwise
required by law. In particular, and without limitation, I agree not to disclose
the terms of this Release Agreement or my severance benefits to any current or
former Company employee.

 

2



--------------------------------------------------------------------------------

I agree that if any provision of this Release Agreement is determined to be
invalid or unenforceable, in whole or in part, this determination will not
affect any other provision of this Release Agreement and the provision in
question shall be modified so as to be rendered enforceable in a manner
consistent with the intent of the parties insofar as possible under applicable
law.

I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than forty-five (45) days following
the date this Release and the ADEA disclosure form is provided to me, and must
not revoke the ADEA Waiver.

 

EMPLOYEE Name:   Nancy G. MacIntyre Date:   2-5-10

/s/ Nancy G. MacIntyre

 

3